Citation Nr: 0921374	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-21 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for bilateral hand 
disorders.

4.  Entitlement to service connection for bilateral leg 
disorders. 

5.  Entitlement to service connection for a brain condition.

6.  Entitlement to service connection for sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served with the United States Navy for a period 
of less than 60 days extending from March 1988 to May 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In April 2009, the Veteran provided testimony at a video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The claim of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve during a period of war or for 
90 days or more after December 31, 1946.  

2.  The evidence fails to include current clinical diagnoses 
of asthma, bilateral hand disabilities, a brain condition or 
a left leg disorder.  

3.  The file contains X-ray evidence of arthritis of the 
cervical and lumbar spine.

4.  The competent evidence fails to demonstrate that 
arthritis manifested or was diagnosed during the Veteran's 
period of service, or that currently manifested arthritis, 
initially diagnosed years after the Veteran's discharge from 
service, is not related to his active duty service.

5.  A current right leg disorder, diagnosed as a 
hematoma/right inguinal adenopathy, was not incurred in 
service and is not related to service.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Asthma was not incurred or aggravated during active duty 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Bilateral hand disorders were not incurred or aggravated 
during active duty service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.  Bilateral leg disorders were not incurred or aggravated 
during active duty service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  A brain condition was not incurred or aggravated during 
active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in September 2006 that fully addressed the 
notice elements and was sent prior to the rating decision on 
appeal in this matter issued in November 2006.  The letter 
informed the Veteran of what evidence was required to 
substantiate the service connection claims now on appeal and 
of his and VA's respective duties for obtaining evidence.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include 
explanation to the effect that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This specific 
notice was provided to the Veteran in September 2006.  The 
claims were readjudicated in January 2009, thereby curing any 
possible defect in the timing of notification.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's service treatment records are on file, as are 
post-service private records.  In addition, the Veteran 
provided testimony at a Board video conference hearing held 
in April 2009.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of any of his claimed service 
connected conditions.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Aside from the claimed sinus condition, there is no evidence 
even suggesting that any of his claimed disorders were 
treated or diagnosed in service.  As such, and in the absence 
of any competent evidence linking any of these conditions to 
service, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  In addition, with respect to the service connection 
claims for asthma, bilateral hand disabilities, a brain 
condition and a left leg disorder, the file does not contain 
a current clinical diagnosis of any of these claimed 
conditions.  Thus, VA is not required to afford a medical 
examination and/or obtain a medical opinion as to any of the 
claimed conditions (aside from sinusitis).    

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

In August 2006, the Veteran filed original service connection 
claims at issue, indicating that all of the claimed 
conditions were incurred during his period of service in 
1988.  

A review of the Veteran's service treatment records reveals 
that the October 1987 enlistment examination revealed no 
clinical abnormalities of the upper or lower extremities, the 
lungs, head, chest and heart, or of the spine.  The Veteran 
reported having symptoms of shortness of breath.  The records 
reflect that the Veteran was treated for upper respiratory 
infections in March 1988 and April 1988 and for clinical 
strep in April 1988.  There was no documentation of any 
injury to the head or body, and no diagnoses relating to the 
head, legs, or hands were made, to include arthritis.  

Private medical records from Dr. K. dated from 1991 to 2001 
reflect that the Veteran was treated in November 1998 for 
upper respiratory congestion and cough; a chest X-ray film 
showed slight over-inflation and no infiltrates.  In February 
2000, the Veteran was seen with complaints of arthritis pain 
in both hands.  A rheumatology profile and X-ray films of the 
hands taken in February 2000 were negative.  In January 2001, 
he was seen with complaints of neck and back pain following 
an automobile accident; assessed as neck and back pain of 
unknown etiology.  X-ray films taken in January 2001 revealed 
minimal arthritic spurring of C3 with no evidence of fracture 
or subluxation and arthritic spurring of the lumbar spine 
with possible narrowing of the L4-5 level with osteophyte 
formation.  

A private medical report of Dr. B. dated in February 2001 
indicates that the Veteran was involved in an automobile 
accident in December 2001 and that a week later he developed 
pain in the cervical and lumbar spine with a radicular 
component into the left leg and down to the foot.  He denied 
sustaining a closed head injury or having loss of 
consciousness.  A clinical impression of cervical and lumbar 
strain was made; a radiographic impression of degenerative 
cervical and lumbar spondylosis was made.  

Private medical records reflect that in October 2001, the 
Veteran was treated for a right calf pain and swelling 
assessed as a hematoma, without evidence of deep venous 
thrombosis, as shown by an ultrasound study.

Private medical records reveal that the Veteran was treated 
for a bruise/contusion/hematoma of the feet and for foot pain 
in December 2007.  In June 2008, the Veteran was seen with 
complaints of a headache, facial pain and sinus problems, 
which were diagnosed as sinusitis.  At that time, it was 
reported that past medical records indicated asthma.

The Veteran presented testimony at a Board video conference 
hearing held in April 2009.  He stated that he suffered from 
asthma which was manifested by trouble sleeping and breathing 
for which he was treated in service.  With respect to the 
legs, the Veteran stated that it seemed like his circulation 
sometimes stopped or slowed during the day, causing numbness.  
He indicated that he had been suffering from this since 1991, 
but was not treated for it in service.  The Veteran also 
mentioned that he had a brain disorder which was 
characterized by forgetfulness, fatigue and lightheadedness.  
He reported that he was employed as a janitor which caused 
hand and leg pain.

Analysis

The Veteran seeks service connection for arthritis, asthma, 
bilateral leg disorders, bilateral hand disorders and for a 
brain condition all claimed as having been incurred during 
the Veteran's brief period of service in 1988.

The Veteran served with the United States Navy for a period 
of less than 60 days extending from March 1988 to May 1988.  
His discharge was characterized as an entry level separation.  

Regulations provide that for uncharacterized separations 
where enlisted personnel are administratively separated from 
service on the basis of proceedings initiated on or after 
October 1, 1982, the separation may be classified as one of 
the three categories of administrative separation that do not 
require characterization of service by the military 
department concerned.  In such cases conditions of discharge 
will be determined by the VA as follows: (1) Entry level 
separation. Uncharacterized administrative separations of 
this type shall be considered under conditions other than 
dishonorable. (2) Void enlistment or induction. 
Uncharacterized administrative separations of this type shall 
be reviewed based on facts and circumstances surrounding 
separation to determine whether separation was under 
conditions other than dishonorable. (3) Dropped from the 
rolls.  Uncharacterized administrative separations of this 
type shall be reviewed based on facts and circumstances 
surrounding separation to determine whether separation was 
under conditions other than dishonorable.  38 C.F.R. § 
3.12(k).  

The file reflects that the Veteran's discharge was under 
honorable conditions.  A discharge under honorable conditions 
is binding on VA as to character of discharge and establishes 
that there is no bar to VA compensation benefits in this 
case.  See 38 C.F.R. § 3.12(a) (2008). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
enumerated conditions, including arthritis, and 
cardiovascular-renal disease to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, the 
aforementioned presumptive provisions are inapplicable to 
this case, as the Veteran did not serve during a period of 
war or for 90 days or more after December 31, 1946.  

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

Asthma, Bilateral Hand Disorders and a Brain Condition

Regardless of the theory of entitlement raised, the medical 
evidence on file does not contain any current clinical 
evidence or diagnosis of asthma, bilateral hand disorders or 
of a brain condition.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the interpretation of the United States Court of 
Appeals for Veterans Claims (Court) regarding sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claims for asthma, bilateral hand disorders and 
for a brain condition were filed in August 2006; clinical 
diagnosis of asthma, bilateral hand disorders and for a brain 
condition were not of record at that time (resolved or 
unresolved) nor at any time subsequently since the claims 
have been pending, nor even prior thereto.  

The file contains a notation in a June 2008 private medical 
record to a medical history of asthma, unsubstantiated by any 
diagnosis of this condition on file.  With respect to the 
claimed brain condition, the only indication on file of any 
such symptomatology consists of subjective complaints of 
headaches made in 2008, which were associated with a 
diagnosis of sinusitis.  As such, the aforementioned evidence 
clearly does not meet the requirement of a showing of a 
current disability for claimed asthma and a brain condition 
as defined in the McClain case. 

The Veteran provided testimony to the effect and evidence on 
file shows that he suffers from and has sought treatment for 
painful hands.  A rheumatology profile and X-ray films of the 
hands taken in February 2000 were negative.  The file 
contains no clinically diagnosed disorder of the hands.  VA 
disability compensation derives from two statutes, sections 
1110 and 1131 of title 38, United States Code.  Both provide 
for compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a Veteran 
to qualify for compensation under those statutes, the Veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.  Pain cannot be compensable in the absence of proof 
of an in-service disease or injury to which the current pain 
can be connected by medical evidence.  See Sanchez-Benitez, 
supra.  Such a "pain alone" claim, as has been presented 
here, must fail when there is no sufficient factual showing 
that the pain derives from an in-service disease or injury.  
Id.

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
Veteran does not currently have clinical diagnoses of asthma, 
bilateral hand disorders or of a brain condition, service 
connection for these claimed conditions is not warranted.  
Hence, those claims are denied.

Arthritis and Bilateral Leg Disorders

Essentially, arthritis of the cervical and lumbar spine was 
shown on X-ray films taken in January 2001.  In addition, the 
file reveals evidence of a right leg symptomatology and 
reflects that right inguinal adenopathy and a hematoma of the 
right leg were diagnosed in 2001.  As arthritis is currently 
diagnosed, as is a right leg disorder, Hickson element (1) is 
satisfied.  

The Board notes that the file does not contain any current 
clinical diagnosis of a left leg disorder.  As such, this 
aspect of the claim need not be further addressed, inasmuch 
as service connection is not warranted based on the lack of a 
current clinical diagnosis of a left leg disorder, as 
discussed in the cases of McClain v. Nicholson, 21 Vet. App. 
319 (2007); and Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), discussed in further detail above.  

The remaining question is whether or not currently manifested 
arthritis or a right leg disorder were incurred in or 
aggravated by the Veteran's active military service.  

With respect to the second Hickson element, the service 
treatment records are entirely negative for any injury to the 
legs, or any diagnosis of arthritis of or any disability of 
the legs.  

Post-service, the Veteran was involved in an automobile 
accident in December 2000.  It was not until thereafter, 
specifically early 2001, that the Veteran initially 
complained of leg pain and arthritis/back pain and such 
clinical manifestations were initially shown.  

A Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  In this case, no such 
etiological nexus is established by competent evidence.  
Essentially, there has been no competent medical evidence or 
opinion offered which establishes or even suggests that 
currently manifested arthritis of the cervical and lumbar 
spine or a right leg disorder, manifested by a right calf 
pain and swelling and assessed as right inguinal adenopathy, 
are in any way etiologically related to the Veteran's period 
of service which lasted less than 60 days.  

The Veteran is not competent (i.e., professionally qualified) 
to offer an opinion as to the cause or etiology of his 
claimed disabilities as this requires medical knowledge, 
which, the Veteran has not been shown to have.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Accordingly, the Veteran's 
own opinions as to the etiology of his claimed disabilities, 
arthritis and a right leg disorder, are of no probative 
value.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

Arthritis and a right leg disorder were not treated or 
diagnosed in service and were not initially identified until 
2001, several years after the Veteran's discharge from 
service and only after he was involved in an automobile 
accident.  As such there has been no evidence of chronicity 
or continuity of these disorders since service.  

The Veteran has provided testimony and statements indicating 
that arthritis and a right leg disorder were incurred in 
service and have essentially been chronic and continuous 
since his period of service.  The Board acknowledges that the 
Veteran is generally considered to be competent to give 
provide evidence regarding past and present symptoms.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in this case the 
Veteran's statements and testimony are inconsistent with 
service treatment records which are entirely negative for any 
injuries or diagnoses of arthritis or any leg condition.  As 
indicated, the file contains documentation reflecting these 
problems did not initially manifest until several years after 
the Veteran was discharged from service and following 
injuries sustained in an automobile accident.  See generally 
Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability). 

Moreover, there has been no probative, competent medical 
evidence presented which even suggests a relationship between 
currently diagnosed arthritis and a right leg disorder and 
claimed continuity of symptomatology since service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom.  
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  Therefore, neither chronicity nor continuity of 
symptomatology since service is established.  38 C.F.R. § 
3.303(b) (2008).

The Board does not question the Veteran's sincerity in his 
belief that he has currently manifested disabilities, claimed 
as arthritis and disorders of the legs as a result of a 
service.  While he is certainly competent to relate his 
symptomatology in service and after service, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, mere 
contentions and statements of the Veteran, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate the currently claimed conditions with 
events or incidents which occurred in or are related to 
service, are not competent medical evidence.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed arthritis and leg disorders are related to service, 
Hickson element (3), medical nexus, is not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claims 
for arthritis and a disorder of the legs.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Service connection for arthritis is denied.

Service connection for asthma is denied.

Service connection for bilateral hand disorders is denied.

Service connection for bilateral leg disorders is denied.

Service connection for a brain condition is denied.


REMAND

As for the service connection claim for sinusitis, the Board 
finds that additional development is necessary before a 
decision on the merits of the claim can be reached.

A brief review of the facts reflects that the Veteran's 
service treatment records show that during the Veteran's 
period of service, he was treated twice (March 1988 and April 
1988) for upper respiratory infections and once for clinical 
strep, with symptoms including sinus drainage.  Post-service, 
the Veteran was seen in May 1991 with complaints including 
sinus pain; assessed as maxillary sinusitis.  Medical records 
dated in June 2008 reflect that sinusitis is currently 
diagnosed.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4), 
requiring that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  In light of the evidence currently on file which 
includes a current diagnosis of sinusitis and some 
documentation of sinus symptomatology in service, the Board 
believes that an examination would be helpful in this case 
before a final determination of the pending claim is made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination so as 
to ascertain the nature and etiology of 
his sinus disorder, claimed as sinusitis.  
The claims file (see below) and a copy of 
this Remand should be made available to 
the examiner, and the examiner should 
indicate in the report that the claims 
file was reviewed.  Initially, the 
examiner is requested to 
determine/confirm whether the Veteran has 
a currently manifested sinus disorder, to 
include providing a specific diagnosis of 
such condition.  In this regard, all 
tests that are deemed necessary by the 
examiner should be conducted.

The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that any currently 
manifested sinus disorder is causally 
related to the Veteran's period of active 
service from March to May 1988 (to 
include the episodes of upper respiratory 
infections accompanied by sinus 
symptomatology documented in service).

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions 
offered would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important that each disability be viewed 
in relation to its history, per 38 C.F.R. 
§ 4.1 (2008), copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, should be made available to the 
examiner for review.

2. The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication. 

3.  The RO/AMC will then readjudicate the 
service connection claim for a sinus 
disorder, claimed as sinusitis.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review if 
necessary.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


